ACCEPTED
                                                                                            08-18-00075-CV
                                      08-18-00075-CV                            EIGHTH COURT OF APPEALS
                                                                                           EL PASO, TEXAS
                                                                                          5/21/2018 2:34 PM
                                                                                         DENISE PACHECO
                                                                                                     CLERK


                                     N O . 08-18-00075-CV

                          IN   THE   E IGHTH C OURT OF A PPEALS           FILED IN
                                                                   8th COURT OF APPEALS
                                        E L P ASO , T EXAS             EL PASO, TEXAS
                                                                   5/21/2018 2:34:03 PM
                                                                       DENISE PACHECO
                                                                           Clerk
     IN    RE :   A NITA D E J AYNES , I NDIV IDUALLY AND AS N EXT F RIEND     OF
                         A.D., N.M.D., AND E.M.D., M INORS


                          O PPOSED M O TION TO E XTEND T IME
        TO    F I LE   R ESPONSE TO P ETI TION FOR W RI T OF M ANDAMUS

TO   THE     H ONORABLE C OURT         OF   A PPEALS :
        Real Party in Interest Texas Mutual Insurance Company files this motion
under Texas Rules of Appellate Procedure 10.5(b) requesting a nine-day extension
of time to file its response to the petition for writ of mandamus. Relator Anita
DeJaynes opposes this motion.
        1.        Relator filed her petition for writ of mandamus on May 1, 2018.
        2.        On May 2, 2018, the Court requested that Texas Mutual respond in
three weeks. The current deadline to respond is May 23, 2018.
        3.        On May 3, 2018, Texas Mutual’s general counsel, Mary Barrow

Nichols, left the country for a pre-planned family vacation. As part of her duties as
general counsel, Ms. Nichols reviews all appellate briefs on behalf of Texas Mutual
and participates in preparing those briefs. Her first day back to work is May 21,
2018.
        4.        Immediately upon her return, Ms. Nichols will be preparing for and
attending meetings with Texas Mutual’s board of directors. Committee meetings
will take place May 22, 2018, and the board meeting will occur May 23, 2018. Ms.
Nichols has had insufficient opportunity to participate in preparing Texas Mutual’s

response to the petition for writ of mandamus.
      5.    In addition, Texas Mutual’s outside counsel, R. Scott Placek and
Matthew Foerster, are engaged in other matters with pressing deadlines,

commitments, and ongoing work that make it difficult to meet the current three-week
deadline in this case (even if Texas Mutual’s general counsel had been available),
including the following:

            a.     Preparing for and taking the oral deposition of a key witness on
                   May 16, 2018, and preparing for a summary judgment hearing
                   set on May 29, 2018, in Cause No. D-1-GN-12-001052, in the
                   200th Judicial District of Travis County, Texas.

            b.     Preparing a lengthy dispositive motion and plea in abatement that
                   will be filed this week in Cause No. 2017CI01523, in the 438th
                   Judicial District of Bexar County, Texas.

            c.     Preparing a response to a petition for review requested by the
                   Texas Supreme Court on May 18, 2018, in Case No. 18-0211.
      6.    Mr. Foerster also has been out of town May 10-13, 2018, for previously
scheduled family vacation.
      7.    Texas Mutual requests a nine-day extension of time to file its response,
making the response due on June 1, 2018. If granted, Texas Mutual will have had a
total of 30 days to respond to Relator’s Petition for Writ of Mandamus.
      8.    Texas Mutual requests this short extension to allow Ms. Nichols time
to review the petition for writ of mandamus at issue and to work with counsel in




                                         2
preparing a response on behalf of Texas Mutual to aid this Court in its analysis of
the issues presented.

      9.     This is Texas Mutual’s first request for an extension. The request is not
sought for delay but so that justice may be done. Relator Anita DeJaynes opposes
the relief sought in this motion.

      10.    All facts recited in this motion are within the personal knowledge of the
counsel signing this motion; thus no verification is necessary. Tex. R. App. P. 10.2.
                                       Prayer

       For the reasons provided, Real Party in Interest Texas Mutual Insurance
Company requests that its deadline to file its response brief be extended up to and
including June 1, 2018.


                                       Respectfully submitted,

                                       By: /s/ R. Scott Placek
Mary Barrow Nichols                       R. Scott Placek
State Bar No. 01831600                    State Bar No. 00784769
Shannon Simmons Pounds                    Matthew J. Foerster
State Bar No. 24011600                    State Bar No. 24065238
Texas Mutual Insurance Company            Arnold & Placek, P.C.
6210 E. Hwy. 290                          203 E. Main St., Suite 201
Austin, Texas 78723                       Round Rock, Texas 78664
(512) 224-2723                            (512) 341-7044
512) 224-3214 (fax)                       (512) 341-7921 (fax)
mnichols@texasmutual.com                  splacek@arnoldplacek.com
spounds@texasmutual.com                   mfoerster@arnoldplacek.com


       Counsel for Real Party in Interest, Texas Mutual Insurance Company
May 21, 2018



                                          3
                           Certificate of Conference
     I certify that I conferred with Relator’s counsel, John Gibson, by email on
May 21, 2018, and he indicated that Relator is opposed to this motion.


                                      /s/ Matthew J. Foerster
                                      Counsel for Texas Mutual



                             Certificate of Service
       I certify that a true and correct copy of this document has been served
electronically to the following parties and attorneys of record on May 21, 2018.

      John E. Gibson
      Law Offices of John Gibson
      1320 Avenue Q
      Lubbock, Texas 79408
      johngibson@gibsonfirm.com
      Counsel for Relator, Anita DeJaynes

      The Honorable Mike Swanson
      143rd Judicial District Court
      Ward County, Texas
      crtadm143@co.ward.tx.us
      Respondent
                                      /s/ Matthew J. Foerster
                                      Counsel for Texas Mutual




                                        4